Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 10-11, 13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the disengagement point" on page 1, line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the release point” on page 1, line 24. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the rope pulley” on page 2, line 9. It is unclear which rope pulley is being referenced.
Claim 10 recites the limitation “the sheaves are arranged at an angle deviating from an acute angle” on page 3, line 13. It is unclear what it means for the sheaves to deviate from an acute angle. The claim is being read as the angle not being acute.  Further clarification is needed.
Claim 11 recites the limitation “the release point” on page 3, line 16. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the rope pulley” on page 3, line 25. It is unclear which rope pulley is being referenced.
Claim 15 recites the limitation "the upper position" on page 4, line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the upper surface of the rope pulleys" on page 4, line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the lower surface of the rope pulleys" on page 4, line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the number of roping is odd (n=3, 5)” on page 4, line 15. It is unclear if the number of roping refers to the number of ropes or up-down pitches as “x” is used for rope number and “n” is used for pitches. Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 11-14, and 16-17 are rejected under 35 U.S.C. 102 as being anticipated by Lindberg (WO 2017216425, hereinafter Lindberg).
Regarding claim 1, Lindberg discloses a hoisting arrangement of a hoist of a crane, the hoisting arrangement comprising a trolley (Page 1, line 10), arranged to move along a main support structure (Page 1, line 10) of the crane, whereby the trolley (Page 1, line 10) comprises: a support frame structure; bearing wheels which are fastened to the support frame structure and by means of which the trolley (Page 1, line 10) is arranged to move along said main support structure (Page 1, line 10), and a hoisting mechanism (Page 2, lines 30-35) that has a rope drum (Fig 1. rope drum 1)for a hoisting rope (Fig 1. hoisting rope 2), a rope pulley arrangement which has upper sheave arrangements (Fig 1. Sheave 5) and lower rope pulley arrangements (Fig 1. rope pulley 4) and through which the hoisting rope (Fig 1. hoisting rope 2) may be guided from the rope drum (Fig 1. rope drum 1) to an attachment point (Fig 1. attachment point X), and a hoisting member (Page 2, lines 30-35) in cooperation with the hoisting rope (Fig 1. hoisting rope 2) for hoisting a load (Page 1, line 5), wherein the rope drum (Fig 1. rope drum 1) is supported to the support frame structure of the trolley (Page 1, line 10) so that the axle of the rope drum (Fig 1. rope drum 1) is parallel to the main support structure (Page 1, line 10), and in the hoisting arrangement, the disengagement point (Fig 1. hoisting rope 2, rope drum 1) of the hoisting rope (Fig 1. hoisting rope 2) from the rope drum (Fig 1. rope drum 1), the attachment point (Fig 1. attachment point X) of the sheave (Fig 1. sheave 5), and the attachment point (Fig 1. attachment point X) of the hoisting rope (Fig 1. hoisting rope 2) are arranged on the same vertical plane of the hoisting arrangement (Fig 1.), wherein the rope drum (Fig 1. rope drum 1) has a first end towards which the hoisting rope (Fig 1. hoisting rope 2) is wound in the hoisting member's upper position (Page 5, lines 12-20), and a second end towards which the hoisting rope (Fig 1. hoisting rope 2) is unwound in the hoisting member's lower position (Page 5, lines 12-20), and wherein the first rope pulley (Fig 1. rope pulley 4) of the rope 
Regarding claim 11, Lindberg discloses the release points and entry points of the hoisting rope (Fig 1. hoisting rope 2) between successive rope pulleys (Fig 1. rope pulley 4) and sheaves (Fig 1. sheave 5) are arranged so that the rope runs are substantially vertical (Fig 1.).
Regarding claim 12, Lindberg discloses the attachment point (Fig 1. attachment point X) of the hoisting member (Page 2, lines 30-35) is at the vertical plane of the hoisting arrangement (Fig 1.).
Regarding claim 13, Lindberg discloses the hoisting member (Page 2, lines 30-35) has a hoisting hook (Fig 1. Hoisting member 3), the attachment point (Fig 1. Hoisting member 3) of which is arranged substantially at the height of the hub of the rope pulley of the rope pulley arrangement (Fig 1. Hoisting member 3).
Regarding claim 14, Lindberg discloses the trolley (Page 1, line 10) is one that moves under one main support structure (Page 1, line 10) whereby the disengagement point (Fig 1. hoisting rope 2, rope drum 1) of the hoisting rope (Fig 1. hoisting rope 2) from the rope drum (Fig 1. rope drum 1), at least the rotating axle of the upper sheave arrangements (Fig 1. Sheave 5) adjacent the rope drum (Fig 1. rope drum 1), and the attachment point (Fig 1. Hoisting member 3) of the hoisting member (Page 2, lines 30-35) are at essentially the same vertical plane.
	Regarding claim 16, Lindberg discloses the hoisting rope (Fig 1. hoisting rope 2) comprises lx roping, in which case the hoisting rope (Fig 1. hoisting rope 2) has n up-down pitches, where n is equal to 2, 3, 4, 5 or 6 (Page 6, lines 15-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg.
Regarding claim 2, an alternate embodiment of Lindberg discloses the directions of the rotating axles of successive rope pulleys (Fig 6. rope pulley 4) and sheaves (Fig 6. sheave 5) substantially differ from each other (Page 6, lines 6-11). 
It would have been obvious at the effective filing date to place the rope pulleys and sheaves are substantially different angles from Fig. 6 onto the hoisting member of Fig. 1, which uses a rope drum with a horizontal drum axis in order to reduce wear on the rope.
Regarding claim 3, Lindberg discloses the directions of the rotating axles of rope drum (Fig 1. rope drum 1) and the first rope pulley (Fig 1. rope pulley 4) of the rope pulley arrangement substantially differ from each other (Page, 5 lines 33-36).
Allowable Subject Matter
s 4-10, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art Lindberg does not disclose a rope pulley discoidal plane and vertical plane that are at an acute angle. 
Regarding claims 5-8, claims 5-8 are allowable as being dependent upon an objected to claim.
Regarding claim 9, the closest prior art Lindberg does not disclose the rotating axels of a sheave or sheaves parallel with the vertical plane.
Regarding claim 10, claim 10 is allowable as being dependent upon an objected to claim.
Regarding claim 15, the closest prior art Lindberg does not disclose that the upper surface of the rope pulleys is higher than lower surface of the rope drum in the upper position.
Regarding claim 18, claim 18 is allowable as being dependent upon an objected to claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4949855 A, teaches an anti-sway crane reeving apparatus with multiple reeving.
US 0483161 A, teaches a chain block with pulleys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655